Citation Nr: 1029527	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  07-13 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased initial rating for asbestosis, 
currently rated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Law Clerk






INTRODUCTION

The Veteran had active service from March 1974 to March 1977. 

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of the Department of Veterans 
Affairs (VA) St. Louis, Missouri, Regional Office (RO) that 
granted service connection for asbestosis and assigned a 40 
percent rating for this disability.  


FINDING OF FACT

The Veteran's asbestosis-related pulmonary disease has been 
manifested by a forced vital capacity (FVC) of less than 50 
percent of the predicted value.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a 100 percent disability rating for 
asbestosis-related pulmonary disease have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.97, Diagnostic Code 
6833 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in October 2005 and 
March 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006). 

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to fairly 
decide this appeal, and have not argued that any error or 
deficiency in the accomplishment of the duty to notify and duty 
to assist has prejudiced him in the adjudication of his appeal.  
See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to notify 
and duty to assist have been satisfied and will proceed to the 
merits of the Veteran's appeal.  

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing with 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based, as far as practically can be determined, on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  When a question arises as to 
which of two ratings apply under a particular diagnostic code, 
the higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2009).  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the Veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The 
Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the disability 
may have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Asbestosis is rated under the General Rating Formula for 
Interstitial Lung Disease.  38 C.F.R. § 4.97, Diagnostic Code 
6833.  Under this formula, the maximum 100 percent rating is 
assigned for Forced Vital Capacity (FVC) measured at less than 50 
percent of that predicted, or; Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) measured 
at less than 40 percent predicted, or; maximum exercise capacity 
is less than 15 ml/kg/min oxygen consumption with 
cardiorespiratory limitation, or; cor pulmonale or pulmonary 
hypertension, or; requires outpatient oxygen therapy.  A 60 
percent rating is assigned for FVC measured at 50-64 percent 
predicted, or; DLCO (SB) measured at 40-55 percent predicted, or; 
maximum exercise capacity at 15-20 ml/kg/min oxygen consumption 
with cardiorespiratory limitation.  A 30 percent rating is 
assigned for FVC measured at 65-74 percent predicted, or; DLCO 
(SB) measured at 56-65 percent predicted.  A 10 percent rating is 
assigned for FVC measured at 75-80 percent predicted, or; DLCO 
(SB) measured at 66-80 percent predicted.  38 C.F.R. § 4.97, 
Diagnostic Code 6833 (2009).

Private examinations dated March 2005 to February 2010 show that 
the Veteran was treated intermittently for his pulmonary 
disability.  At a March 2005 pulmonary function test (PFT) FVC 
was 67 percent predicted and Forced Expiratory Volume (FEV-1) was 
66 percent predicted.  The FEV-1/FVC ratio was normal at 80 
percent.  The DLCO was 94 percent of the value predicted.  The 
physician found that these results were consistent with mild 
restrictive lung disease.  At a June 2005 PFT, the Veteran's FEV-
1 was 58 percent predicted and the FEV-1/FVC ratio was normal at 
84 percent.  The DLCO was 71 percent of the value predicted.  The 
physician found that the results were consistent with mild 
restrictive lung disease and given the positive bronchodilator 
response noted in the spirometry and the increased airway 
resistance, there was likewise some concomitant obstruction.  At 
a November 2005 examination the Veteran complained of feeling 
tired and respiratory difficulty.  PFT results were FVC of 61 
percent predicted and FEV-1 65 percent predicted.  The DLCO was 
82 percent of the value predicted.  Private PFT results dated 
from November 2006 to February 2010 ranged from FVC of 38 to 48 
percent of the predicted value.  FEV-1 ranged from 37-49 percent 
of the predicted value, and DLCO ranged from 47 to 77 percent of 
the predicted value.  

At a January 2006 Cardiopulmonary Exercise Test, the Veteran was 
noted as being 73 inches tall and weighing 241 pounds, with a 
Body Mass Index (BMI) of 32.  The Veteran reported a previous 
diagnosis of asbestosis, and that he had smoked for over 15 years 
but had quit over 18 years prior to the examination.  The Veteran 
was symptomatic with cough, occasional wheezing in response to 
cold air and dyspnea on moderate exertion.  The Veteran underwent 
exercise testing and attained a workload of 6.2 METs but had to 
discontinue the test due to dyspnea.  The Veteran's oxygen 
saturation was 97 percent at rest.  Oxygen saturation mildly 
declined to 96 percent throughout exercise and remained at 96 
percent at peak exercise.  There was no evidence of oxygen 
saturation at any time.  The Veteran's FVC was 46 percent 
predicted and FEV-1 was 49 percent predicted.  The physician 
found this to be suggestive of restrictive ventilation.  The 
physician found that the Veteran had mild aerobic exercise 
limitation.  The Veteran's anaerobic threshold, respiratory 
quotient, and ventilator quotient for CO2 were all normal.  The 
physician noted that the Veteran had mild aerobic exercise 
limitation due to several factors.  He stated that obesity was a 
limiting factor as suggested by the decreased VO2 max when 
expressed per kilograms of body weight.  He also noted that the 
Veteran's restrictive lung disease was consistent with his 
diagnosis of asbestosis.  The physician opined that the patient's 
mild aerobic exercise limitation was due to obesity with a 
contribution of a component of a restrictive lung disease.  

On March 2006 VA examination, the Veteran stated that he could 
walk for 15 to 30 minutes with increased dyspnea.  He also 
complained that he was no longer able to do any yard work, 
gardening, or cutting grass because of shortness of breath.  The 
Veteran reported that he had smoked one pack a day for 15 years 
but had quit 18 years prior to the examination.  He also reported 
that he had some difficulty sleeping, awakened frequently, and 
usually slept on one pillow.  Upon examination, the examiner 
found that the Veteran had some slight expiratory wheezing, 
particularly to the posterior bases with some decreased breath 
sounds noted at the same site.  The Veteran's respiratory effort 
appeared to be adequate and good at the time.  The Veteran's PFT 
results were an FVC of 45 percent predicted and an FEV-1 of 49 
percent predicted.  The examiner diagnosed severe obstructive 
lung disease and moderate restrictive lung disease.  The examiner 
reported that according to literature and text books, asbestosis 
exposure produced plaque and fibrosis in the lungs, which caused 
restriction in the expansion of the lung fields.  The examiner 
stated that he could not find literature that correlated 
obstructive lung disease secondary to asbestos exposure.  He also 
stated that it was well-documented that smoking did cause 
obstructive lung disease.  He opined that 60 percent of the 
Veteran's lung damage was secondary to the obstructive lung 
disease and 40 percent was secondary to the restrictive lung 
disease.

On January 2007 VA examination, the examiner diagnosed mild 
restriction due to pleural fibrosis that could reasonably be 
attributed to asbestos exposure while in service.  The physician 
determined that the Veteran's dyspnea was primarily related to 
the Veteran's obesity and deconditioning with a contribution from 
his restriction.  PFT results showed FVC 44 percent of the 
predicted value.  

On March 2007 VA examination, the examiner concluded that the 
service-connected asbestos exposure accounted for at most 10 
percent of the Veteran's lung disease.  He opined that the 
remaining 90 percent was due to his non-service-connected 
factors, primarily deconditioning and obesity.  He stated that 
since the Veteran had no obstruction, his smoking in the past did 
not contribute to his current lung disease or dyspnea. 

Initially, the medical evidence of record shows that there is a 
question as to whether the Veteran's current respiratory symptoms 
are the result of service-connected asbestosis or a 
nonservice-connected respiratory disorder.  Several medical 
reports were subsequently provided in an effort to resolve this 
conflict.  The January 2006 private examination and the January 
2007 VA examination concluded that the Veteran's obesity and 
asbestos exposure contributed to his restrictive lung disease.  
The March 2006 VA examiner concluded that, based on literature, 
the Veteran's obstructive lung disease was not secondary to 
asbestos exposure.  The examiner concluded that 40 percent of the 
Veteran's lung damage was related to his service-connected 
asbestosis and 60 percent was related to smoking.  The March 2007 
VA examiner concluded that the Veteran's service-connected 
asbestosis contributed 10 percent to the Veteran's lung damage 
and the other 90 percent was related to the Veteran's 
deconditioning and obesity.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 
(1998).  Furthermore, an evaluation of the probative value of 
medical evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and skill in 
analyzing the data, and the medical conclusion reached.  The 
credibility and weight to be attached to such opinions are within 
the province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467 (1993).  The probative value of a medical opinion 
is generally based on the scope of the examination or review, and 
the relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may be 
reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board is inclined to place low probative value on the March 
2006 and March 2007 VA opinions that separated the impact of the 
Veteran's service-connected and nonservice-connected lung 
disabilities.  The March 2006 examiner made a generic conclusion 
based on the fact that medical literature did not address 
asbestos exposure and obstructive lung disease.  Both the March 
2006 and March 2007 examiners provided no rationale or basis for 
the exact percentages in their conclusions.  In addition, each 
examiner concluded that a different nonservice-connected 
disability contributed to the Veteran's lung damage.  

In summary, there is no competent and persuasive medical evidence 
of record which indicates that a certain portion of the Veteran's 
respiratory symptoms is due to a nonservice-connected disability, 
rather than his service-connected asbestosis.  Furthermore, there 
is no competent medical evidence of record which provides any 
reliable method of determining which proportion of the Veteran's 
respiratory symptoms are due to his service-connected asbestosis 
and which are due to a nonservice-connected respiratory disorder.  
Thus, reasonable doubt exists as to this question and VA 
regulations state that it must be resolved in the Veteran's 
favor.  See 38 C.F.R. §§ 3.102, 4.3 (2009); see also Mittleider 
v. West, 11 Vet. App. 181 (1998) (when it is not possible to 
separate the effects of the service-connected condition from a 
nonservice-connected condition, 38 C.F.R. § 3.102 requires that 
reasonable doubt on any issue be resolved in the Veteran's favor, 
and that such signs and symptoms be attributed to the service-
connected condition).  As such, the Board will adjudicate the 
claim on appeal by considering all of the Veteran's respiratory 
symptoms to be due to his service-connected asbestosis.  Id.

The medical evidence of record shows that the Veteran's 
asbestosis has been consistently manifested by FVC of less than 
50 percent of the predicted value.  There are numerous pulmonary 
function test results of record from the period since service 
connection for asbestosis was granted in May 2006.  The November 
2006 report showed FVC of 40 percent of the predicted value, FEV-
1 37 percent of the predicted value, and DLCO 70 percent of the 
predicted value.  The May 2007 report showed FVC of 40 percent of 
the predicted value, FEV-1 39 percent of the predicted value, and 
DLCO 77 percent of the predicted value.  The November 2007 report 
showed FVC of 48 percent of the predicted value, FEV-1 45 percent 
of the predicted value, and DLCO 70 percent of the predicted 
value.  The May 2008 report showed FVC of 44 percent of the 
predicted value, FEV-1 43 percent of the predicted value, and 
DLCO 62 percent of the predicted value.  The September 2008 
report showed FVC of 44 percent of the predicted value, FEV-1 49 
percent of the predicted value, and DLCO 65 percent of the 
predicted value.  The March 2009 report showed FVC of 41 percent 
of the predicted value, FEV-1 42 percent of the predicted value, 
and DLCO 49 percent of the predicted value.  The October 2009 
report showed FVC of 38 percent of the predicted value, FEV-1 42 
percent of the predicted value, and DLCO 52 percent of the 
predicted value.  The February 2010 reported showed FVC of 39 
percent of the predicted value, FEV-1 42 percent of the predicted 
value, and DLCO 47 percent of the predicted value.  Accordingly, 
the preponderance of the medical evidence of record shows that 
the Veteran has had FVC of less than 50 percent since the time of 
his initial evaluation.  As such, an initial 100 percent 
evaluation is warranted for the Veteran's asbestosis.  See 38 
C.F.R. § 4.97, Diagnostic Code 6833.  All reasonable doubt has 
been resolved in favor of the Veteran in making this decision.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

ORDER

An initial evaluation of 100 percent disabling for asbestosis is 
granted, subject to the statutes and regulations governing the 
payment of monetary benefits.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


